         Case 1:18-cv-02414-TNM Document 47 Filed 03/12/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BREE OMENE,

                        Plaintiff,

                        v.                            Case No. 1:18-cv-02414 (TNM)

 ACCENTURE FEDERAL SERVICES,

                        Defendant.


                                            ORDER

       Upon consideration of Defendant’s Motion to Dismiss, the pleadings, relevant law, and

related legal memoranda in opposition and support, for the reasons set forth in the accompanying

Memorandum Opinion it is hereby

       ORDERED that Defendant’s [41] Motion to Dismiss is GRANTED; it is further

       ORDERED that Plaintiff’s [39] Third Amended Complaint is DISMISSED WITH

PREJUDICE.

       SO ORDERED.

       The Clerk of the Court is directed to close the case.

       This is a final, appealable Order.



                                                                       2020.03.12
                                                                       10:56:10 -04'00'
Dated: March 12, 2020                                TREVOR N. McFADDEN, U.S.D.J.
